DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 19-93) in the reply filed on 04 February 2021 is acknowledged.

Claims 14-18 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2021. The reply further amended claims 21, 22, 27, 36, 37, 42, 51, 65, 72, 79, and 86, cancelled claim 31, and added new claims 94-96. Thus, claims 14-30, and 32-96 are pending with claims 19-30, and 32-96 being considered in the present Office action.

Specification
The title of the invention does not reflect the claimed invention. The claims are directed to a positive electrode, a lithium ion battery, a system, etc. comprising active material particles, graphene, carbon particles, etc., and not to a method of manufacturing an electrode.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because portions thereof are not reflected in the claims (i.e., graphene net is obtained by…, see last line of abstract), hence not pertinent to the claimed invention.  Further, while the abstract mentions graphene, the abstract fails to include inventive subject matter, i.e., first conductive in combination with the graphene. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 56 is objected to because of the following informalities:  The word "is" (or similar) appears to be missing between “oxide” and “lithium” in line 2 of the claim.  Appropriate correction is required.

Claim Warning
Applicant is advised that should claim 19 (or other similar claims) be found allowable, claims 50, 64, and 71 (or other similar claims), and dependent claims thereof, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 34 (or other similar claims) be found allowable, claims 78 and 85 (or other similar claims, and dependent claims thereof, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling the graphene net (second conductive additive) to be larger than the active material and acetylene black (first conductive additive) to be smaller than the active material particle, does not reasonably provide enablement for carbon fiber (i.e., first conductive additive), or other conductive additive, to be smaller than the active material particle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make (or use) the invention commensurate in scope with these claims. In short, the claims broadly include any and all conductive additives for the first and second conductive additive, while the specification is only directed to and described by a graphene net and acetylene black particles. MPEP 2164.01(a), 2164.08, 2164.04.
The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). In this case, the claim scope covers a very large number of materials for the first conductive additive and the second conductive additive. There is no meaningful limitation in the claim as to the type of conduction (i.e., ionic conductivity, electronic 
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003). In this case, the disclosure leads one of ordinary skill in the art to consider only electronic conductors. Moreover, the electronic conductors are, specifically, carbon based, i.e., only graphene nets, acetylene black, and carbon fiber are mentioned, see e.g., para. [0033]. The disclosure does not support or describe other conduction types (i.e., ionic conduction) or other electronic chemical compositions (i.e., metal, metal oxides, conductive polymers, etc.) as claimed.
While the size of the graphene net and acetylene black are described with respect to the active material particles (paras. [0018], [0021], [0033]), the specification does not provide any description/direction with respect to the carbon fiber size, or any other electronic composition (i.e., metal oxide, conductive polymer) encompassed by the scope of the claim, let alone another conductive type of material (i.e., ionic conductor).  
With respect to the carbon fiber, the disclosure fails to provide direction on the size thereof with respect to the active material particle or graphene sheet; further, no 
Considering carbon fibers have a different physical structure (hence electronic properties) than acetylene black particles, the level of predictability of one conductive species to another is decreased. Similarly, considering the type of conduction (electronic vs. ionic), chemical composition of the conductive additive (carbon base, metal base, metal oxide based, polymer based), and structure of the conductive additive (sheet shape, fiber shape, particle shape) vary greatly, hence have varying electronic and ionic conduction properties, the level of predictability of one conductive species to another is decreased. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

Claims 27, 42, and 92-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claims 92-93, the claims require the first conductive additive is smaller than the active material particles and the second conductive additive is larger than the active material particles. However, the instant disclosure only describes the size of the active material particles (i.e., “150 nm or less, preferably 20 nm to 100 nm”, instant published para. [0018]) with respect to the graphene net (i.e., plurality of active material particles exists within one graphene net or amount a plurality of graphene sheets, thereby suggesting the graphene net is larger than the active material particles, greater than 150 nm), and acetylene black (i.e., acetylene black (AB) particles have a volume 0.1 to 10 times as large as the graphene net, suggesting the AB particles are 15 nm or larger), but not carbon fiber. There are no examples, direction, or suggestion as to the size of carbon fibers; thus, these claims incorporate new matter. 
Regarding claims 27, and 42, the claims require the first conductive additive comprises two or more conductive particles that form one structure; however, this feature is not detailed by the disclosure, hence considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, 36, 37, 65, 72, 79, and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 21, 22, 36, 37, 65, 72, 79, and 86 require one carbon sheet (or graphene layer), i.e., 1 to 100; it is unclear how a single layer (or sheet) also satisfies the requirement of being stacked. How is one (single) carbon sheet (or graphene layer) stacked? 

Claim Interpretation
As noted in the Claim Objection section, claims 19, 50, 64 and 71 (and dependent claims thereof) are substantial duplicates. Specifically, the active material particle, the first conductive additive, and second conductive additive of claim 19 are interpreted as the active material, the particulate object, and the planar object of claim 50, respectively. Similarly, the active material particle, the first conductive additive, and second conductive additive of claim 19 are interpreted as the active material, the particulate conductive additive, and the planar conductive additive of claim 64, respectively. Finally, the active material particle, the first conductive additive, and second conductive additive of claim 19 are interpreted as the first positive material, the third positive material, and the second positive material of claim 71, respectively.
Similarly, claims 34, 78 and 85 (and dependent claims thereof) are also duplicates. The active material particle, the first conductive additive, and second conductive additive of claim 34 are interpreted as the active material, the second object, and the first object of claim 78, respectively. Similarly, the active material particle, the 

Claim Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 102/103
Claim(s) 19-20, 23-26, 29-30, 32-35, 38-41,44-50, 52-64, 66-71, 73-78, 80-85, 87-91 and 95-96 is/are rejected under pre-AIA  35 U.S.C. 102(a), 102(b), and/or 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Higashizaki et al. (US 2012/0270101), as evidenced by Ivanovici et al. (US 2011/0292570), hereinafter Higashizaki and Ivanovici.
Note: Ivanovici is an extra references used to show the primary reference contains an enabled disclosure and/or an inherent characteristic of a thing taught by the primary reference, MPEP 2131.01.
Regarding Claims 19, 26, 29, 30, 32, 33, 34, 41, 44-50, 52, 55-64, 66-71, 73-78, 80-85, 87-91 and 95-96, Higashizaki teaches a lithium ion battery comprising a positive electrode, a negative electrode, and an electrolytic solution comprising one of ethylene carbonate and diethylene carbonate, see e.g., para. [0034]-[0053], [0061] and 4 having an average particle size of 5 µm or less, see e.g., paras. [0016]-[0022]); a first conductive additive (i.e., “second conductive component” which comprises acetylene black (Super P) and has a particle size (hence particulate in nature, as claimed) of 1 µm or less, see e.g., paras. [0032]-[0033]); and a second conductive additive (i.e., “conducting agent”, e.g., graphite, having an average particle size of 3 µm to 12 µm, see e.g., paras. [0025]-[0031], and Table 1), wherein the first conductive additive (i.e., “second conductive component, Super P, acetylene black, 1 µm or less) is smaller than the active material particle (i.e., 5 µm or less), wherein the second conductive additive (i.e., conductive agent, e.g., graphite) has a planar shape and/or a two dimensional expansion (graphite, as evidenced by Ivanovici, is understood by one of ordinary skill in the art to have many flat layers (hence planar and/or two dimensional expansion) layered one on top of another, see e.g., para. [0018]), and wherein the second conductive additive (i.e., “conducting agent”, e.g., graphite, having an average particle size of 3 µm to 12 µm, see e.g., paras. [0025]-[0031]) is larger than the active material particle (5 µm or less, see e.g., paras. [0016]-[0022]). Thus, Higashizaki anticipates the claimed cathode electrode, as evidenced by Ivanovici. 
In the instance that the average particle diameter of lithium iron phosphate is deemed not disclosed with sufficient specificity (MPEP 2131.03), it would be obvious to one having ordinary skill in the art to make the particle size 5 µm or less to make the 2/g or more, and a contact area between the cathode active material and carbon material of the conducting agent can be made sufficiently large, see e.g., para. [0021]. Thus, Higashizaki (as evidenced by Ivanovici) makes obvious the claimed cathode electrode. 
Regarding Claims 20, and 35, Higashizaki taches the first conductive additive (i.e., second conductive component, acetylene black (Super P), having a size of 1 µm or less) and the second conductive additive (i.e., conducting agent, e.g., graphite, having an average particle size of 3 µm to 12 µm, see e.g., paras. [0025]-[0031], and Table 1) comprise a carbon atom.
Regarding Claims 23 and 38, Ivanovici teaches graphite means carbon formed from many flat layers layered one on top of another, while graphene is understood to mean a single carbon layer of the graphite structure, see e.g., paras. [0018]-[0019]. Thus, graphite comprise a single carbon layer of graphene. Higashizaki teaches the first conductive additive (i.e., second conductive component) is an acetylene black particle, while the second conductive additive (i.e., conducting agent) being graphite, as evidenced by Ivanovici, comprises graphene.
Regarding Claims 24-25, 39-40, and 53-54, Higashizaki taches the positive electrode comprise a polyvinylidene fluoride (PVDF) binder, see e.g., paras. [0035], [0040] and Examples.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 28, 36, 37, 43, 51, 65, 72, 79, and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashizaki (as evidenced by Ivanovici) in view of Ding et al. (Electrochemistry Communications, 12 (2010) 10–13), and Huang et al. (CN101562248, of record; the machine translation is also on record and referred to herein), hereinafter Huang.
Regarding Claims 21, 22, 28, 36, 37, 43, 51, 65, 72, 79, and 86, Higashizaki does not indicate the number of sheet/layers present in the second conductive additive (relevant to claims 21, 22, 36, 37, 51, 65, 72, 79, and 85), and does not teach whether the second conductive additive comprises a conductive object by binding two or more conductive pieces (relevant to claims 28, and 43). However, Ding an electrode composite comprising active material particles, graphene nanosheets, carbon black and binder, see e.g., Experimental pages 10-11. The graphene nanosheets, having lateral dimensions of 200 to 2000nm, were covered in about 100 nm sized lithium iron phosphate nanoparticles. The graphene nanosheets act as conducting routes between the lithium iron phosphate particles and reduce contact resistance, resulting in specific capacity and charge/discharge efficiency of the lithium iron phosphate to increase dramatically, see e.g., Results and discussion on pages 11-12. Huang teaches a composite electrode active material layer comprising an active material (i.e., lithium iron phosphate), graphene, having between 1 to 10 layers with a strong chemical bond between graphene and graphene, conducting agent acetylene black and PDVF binder. The graphene forms a very dense conductive network which can improve electrical conductivity, reduce internal resistance, improve high rate capacities of the battery and overcomes the low conductivity of the lithium iron phosphate cathode material. Like Ding, Huang shows the specific capacity is around 160 mAh/g, an increase over samples without graphene (113 mAh/g), see e.g., lines 199-203. It would be obvious to one having ordinary skill in the art the second conductive additive is graphene nanosheets having 1-10 layers of strongly bonded graphene to better improve electronic conductivity and reduce the cathode material internal resistance, thereby improving the .

Claim(s) 92 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashizaki (as evidenced by Ivanovici), further in view of Miura et al. (US 2008/0020280), hereinafter Miura.
Regarding Claims 92 and 93, Higashizaki does not teach the first conductive additive (additive smaller than active material) comprises carbon nanofibers. However, Miura teaches positive electrodes comprises active materials (i.e., 5 µm or less, e.g., 3 µm) with nanosized particulate conductive carbon materials (i.e., primary particles of 70 nm or less making aggregates of 1 µm or less, e.g., 300 nm aggregates made of 70 nm primary particles) comprising carbon fibers, and fibrous long chain carbon conductive materials (i.e., 1 µm to 10 µm or more, e.g., 10 µm) as the conductivity assistants, see e.g., seventh example and paras. [0049], [0051]-[0054], [0146]-[0147]. The particulate conductive additive (i.e., conductive additive that is smaller than the active material, e.g., 300 nm aggregates made of 70 nm primary particles) are nanosized and may be carbon fibers (or carbon nanotubes), hence carbon nanofibers, see e.g., para. [0054]. A particulate conductive primary particle diameter of 70 nm or less and an aggregate size of 1 µm or less can efficiently be dispersed around the periphery of the electrode active material, thereby the particulate conductive material can be effectively packed, see e.g., para. [0051]. It would be obvious to one having ordinary skill in the art the particulate first conductive additive is a carbon nanofiber to efficiently disperse around the .


Claims 27, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashizaki (as evidenced by Ivanovici) in view of Miura et al. (US 2008/0020280), hereinafter Miura.
Regarding Claims 27 and 42, Higashizaki does not teach whether the first conductive additive (i.e., Super P, carbon black) comprises two or more conductive particles that form one structure. However, Miura teaches the positive electrode comprises active materials (i.e., 5 µm or less, e.g., 3 µm) with particulate conductive materials (i.e., primary particles of 70 nm or less making aggregates of 1 µm or less, e.g., 0.3 µm aggregates made of 70 nm primary particles) and fibrous long chain carbon conductive materials (i.e., 1 µm to 10 µm or more, e.g., 10 µm) as the conductivity assistants, see e.g., seventh example and paras. [0049], [0051]-[0054], [0146]-[0147]. A particulate conductive primary particle diameter of 70 nm or less and an aggregate size of 1 µm or less can efficiently be dispersed around the periphery of the electrode active material, thereby the particulate conductive material can be effectively packed, see e.g., para. [0051]. It would be obvious to one having ordinary skill in the art the particulate first conductive additive of Higashizaki comprises two or more primary particles that form one aggregate structure, to efficiently disperse around the periphery of the electrode active material, thereby the particulate conductive material can be effectively packed, as suggested by Miura.

Claim 94 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura et al. (US 2008/0020280), as evidenced by Nicolas et al. (US 2011/0256454), further in view of Suzuki et al. (US 2005/0241137, of record), hereinafter Miura, Nicolas and Suzuki.
Regarding Claim 94, Miura teaches a moving vehicle (e.g., electric vehicle) comprising a secondary battery comprising a positive electrode and a negative electrode (see e.g., paras. [0005]-[0006], [0012], [0018], [0130]); the positive electrode comprising a current collector and an active material layer over the current collector, see e.g., para. [0034]. The active material layer comprises an active material (i.e., 5 µm or less, e.g., 3 µm), a first conductive additive (i.e., particulate conductive material having a primary particle of 70 nm or less, and an aggregate size of 1 µm or less (e.g., 0.3 µm aggregates made of 70 nm primary particles), and a second conductive additive (i.e., fibrous long chain carbon conductive materials having a length of 1 µm to 10 µm or more (e.g., 10 µm), see e.g., seventh example and paras. [0033]-[0039], [0049], [0051]-[0054], [0146]-[0147]. 
Nicolas teaches a carbon nanotube consists of one or more sheets of graphene rolled up concentrically about the axis, see e.g., para. [0016]. Miura teaches the first conductive additive (i.e., particulate conductive material) is an acetylene black or carbon black particle; Miura teaches the second conductive additive comprises carbon nanotubes, hence, as evidenced by Nicolas, comprises graphene, see e.g., para. [0054] of Miura and para. [0016] of Nicolas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729